DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.  This Final Office Action is in response to amendment filed on 01/10/2022.
	Claims 1 and 16 have been amended. Claim 2 has been canceled. Claims 1 and 3-20 remain pending in the application. 

Response to Amendment

The amendment filed 01/10/2022 has been entered. Claims 1 and 16 have been amended. Claim 2 has been canceled. Claims 1 and 3-20 remain pending in the application.

Applicant amendment to the Drawings have overcome the objections previously set forth in the Non-Final Office Action mailed on 09/08/2021. The objection has been withdrawn in view of the amended Drawings.

Applicant amendment to the claims have overcome the objections previously set forth in the Non-Final Office Action mailed on 09/08/2021. The objection has been withdrawn in view of the amended Claims.

Response to Arguments

Regarding Applicant’s arguments, on page 7-13 of the remark filed on 01/10/2022, on the newly added limitations of independent claim 1: “wherein the transaction depth is the number of blocks or confirmations after the selected transaction;
“wherein the one or more selected blockchain transactions have a transaction depth d that corresponds to a depth of the one or more transactions in the blockchain
“and the proof of blockchain storage reward is set according to the transaction depth d such that the larger the transaction depth d the greater the reward”, arguments are persuasive.
Therefore, the 35 U.S.C. 103 rejection Bohli et al. (U.S Pub. No. 20180336552) in further view of Androulaki et al. (U.S Pub. No. 20160358169), has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. § 103 in view of the following prior art: Ortiz et. al. (WO Pub. No. 2017136956), in conjunction with Bohli et al. (U.S Pub. No. 20180336552) and Androulaki et al. (U.S Pub. No. 20160358169). Please refer to the 35 U.S.C. 103 section below for a detailed explanation.
	For the reasons stated above and the new ground(s) of rejection under 35 U.S.C. 103 below, Examiner respectfully disagrees with Applicant’s argument, see Applicant’s Remarks Pages 7-13, regarding allowance of the application. Examiner 
	Conclusion: Bohli- Androulaki -Ortiz teach the aforementioned limitations of independent claim 1 rendering the claim limitations obvious before the effective date of the claimed invention.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 3-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention. 

In regards to Claim 1 line 11, the applicant recites the limitation “a transaction depth d”, this is unclear because a transaction depth d has already been previously recited in Claim 1 line 4. This creates confusion if the applicant if referring to the same transaction depth d recited earlier in the claims or if the applciant is referring to a new embodiment of a transaction depth d. The specification states on The one or more selected blockchain transactions have a transaction depth d which corresponds to a depth of the one or more transactions in the blockchain, and the proof of blockchain storage reward can be set according to the transaction depth d”. Therefore it will be broadly and reasonable interpreted that a transaction depth d is referring to the same transaction depth d recited earlier in the independent claims. Examiner suggest amending the claims by using the phrase “the” in front of transaction depth d to recite consistent claim language and to eliminate confusion.

In regards to Claim 1 line 14, the applicant recites the limitation “one or more storage nodes”, this is unclear because storage node has already been previously recited in Claim 1 line 4. This creates confusion as to which storage nodes is the applicant referring to, if it is the same storage node recited earlier in the claims or if it is a new embodiment of storage nodes. The specification states on Page 12 lines 10-25 “A node can obtain a credential from a group of specialized nodes, each of the specialized nodes having a private key share of a group private key. The method may include sending a request, from the node to a plurality of the specialized nodes, for the credential, wherein the node has an identifier; receiving, from each node in the plurality of the specialized nodes, a”. Therefore it will be broadly and reasonably interpreted that one or more storage nodes is referring to the same storage node recited earlier in the claims. Examiner suggest amending the claims by using the phrase “the” when reciting a previously stated limitation in this instance storage node, to eliminate confusion and recite consistent claim language to clearly express the one or more storage nodes of claim 1 line 14 and storage node of claim 1 line 3 are the same. 


Claims 3-20 are being additionally rejected for being dependent on a rejected base claim.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



s 1, 3-7, 10-11 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohli et al. (U.S Pub. No. 20180336552, hereinafter referred to as “Bohli”) and Ortiz et al. (WO Pub. No. 2017136956, hereinafter referred to as “Ortiz”) in further view of Androulaki et al. (U.S Pub. No. 20160358169, hereinafter referred to as “Androulaki”) 
Regarding Independent Claim 1 (Currently Amended), Bohli teaches a computer-implemented method for a node of a blockchain network, the computer-implemented method comprising: (Par. (0018) “there is a lack of incentives to store the blockchain data which poses a serious threat to the security and sustainability of the Bitcoin system since PoW relies on the availability of blockchain data to nodes in the system”; node of a blockchain)), (Par. (0022) “one mining node (shown diagrammatically in the dashed box) having one or more computer processors with access to memory for storing at least a part of the blockchain. First, each mining node selects part of the data of the blockchain that needs to be stored by that miner.”; node (miner node) of blockchain))
selecting one or more blockchain transactions from a blockchain for which proof of storage is to be challenged, the selected one or more transactions having a transaction depth; (Par. (0021) “a method for storing blockchain data with a PoS and verifying transactions using the stored blockchain data comprises selecting the blockchain data to store, conducting a proof of storage, and using a mining approach in line with the stored data and the PoS”; selecting one or more blockchain transactions (selecting the blockchain data) which proof of storage is to be challenged (PoS and verifying transactions)), (Par. (0042) “verifying the PoS before accepting the block in the selecting blockchain transactions correlating to proof of storage (PoS) and challenged used (deriving challenge used in PoS)), (Par. (0023) “To provide PoS as an input to the PoW, individual miners incorporate a challenge-response protocol to prove that they store (parts of) the blockchain data within the PoW. The challenge will select a subset of data in the shard, typically it will consist of a list of indices of blocks of the shard. A PoS consists of a pair PoS=(chl; res) with chl being a challenge and res being the corresponding response. The PoS will be included in the block”; is to be challenged (challenge-response correlating to proof of storage to prove storage)), (Par. (0068) “and the increase of the blockchain storage size, the mining process was almost completely decoupled from serving as a full node.”; transaction depth (increase of the blockchain storage size)), (Par. (0120) “Although the shards grow over time (this is a consequence of the p-covering requirement), this does not affect or modify the storage of blocks already contained in the shard”; transaction depth (number of blocks in the shard))
 creating a proof of blockchain storage transaction which indicates the one or more selected blockchain transactions for which proof of storage is to be challenged and a proof of blockchain storage reward which can be unlocked by a storage node that stores the one or more selected blockchain transactions; and (Par. (0023) “a PoS on the shard is conducted. To provide PoS as an input to the PoW, individual miners incorporate a challenge-response protocol to prove that they store (parts of) the blockchain data within the PoW. The challenge will select a subset of data creating a proof of storage blockchain storage transactions (PoS on the shard is conducted[..] PoS included on the block) which indicates [..] which proof of storage is to be challenged (miners incorporate a challenge-response protocol)), (Par. (0056) “Upon successfully generating a block, a miner is granted a monetary reward (i.e., in the form of a coinbase transaction). The resulting block is forwarded to all peers in the network, who can then check its correctness by verifying the hash computation. If the block is deemed to be “valid” (or the block contains correctly formed transactions that have not been previously spent, and has a correct PoW), then blockchain nodes append it to their previously accepted block”; proof of blockchain storage reward (block with monetary rewarded verified by a hash)), (Par. (0057) “by the miner [..] The coinbase transaction contains information about the operator/worker (which can be used so that the mining reward can be claimed afterwards)”; unlocked by a storage node (claimed by the miner node)), (Par. (0068) “strongly incentivized by coinbase transactions and fee collections in the system. For example, each block generation in Bitcoin currently awards miners a fixed revenue of 12.5 BTCs (almost 17,500 USD) and a variable profit of 0.7 BTCs (almost 1,000 USD). This has lead to a considerable surge in the number of miners/workers over the last couple of years (cf. FIG. 6). Unlike mining, where participants are rewarded for confirming transactions, running a full node and storing the full blockchain”; reward correlating to transaction in blockchain)), (Par. (0022) “ each mining node selects part of the data of the blockchain that needs to be stored by that miner.  [..]base the selection that stores one or more selected transactions))
	However Bohli does not explicitly teach wherein the transaction depth is the number of blocks or confirmations after the selected transaction; wherein the one or more selected blockchain transactions have a transaction depth d that corresponds to a depth of the one or more transactions in the blockchain, and the proof of blockchain storage reward is set according to the transaction depth d such that the larger the transaction depth d the greater the reward; and sending the proof of blockchain storage transaction to one or more storage nodes on the blockchain network.
	Wherein Ortiz teaches wherein the transaction depth is the number of blocks or confirmations after the selected transaction; (Par. (0012) “ receive, from authentication interfaces associated with each of the first and the second merchant, a first [..] transaction amounts from the first digital wallet and the second digital wallet; instruct the control command generator to cause the recordation of a first transaction on the first digital wallet using the first private key and the recordation of a second transaction  [..] the first transaction and the second transaction by monitoring received confirmations related to both of the first and the second transaction until a total number of confirmations required in the variable confirmation requirement fields is satisfied”; transaction depth is number of confirmations ( total number of confirmations corresponding to first and second transactions); after the selected transaction (received first and second transaction associated with digital wallet))
wherein the one or more selected blockchain transactions have a transaction depth d that corresponds to a depth of the one or more transactions in the blockchain, (Par. (0089) “in relation to how digital records corresponding to additional records (e.g., of transactions) are propagated through the distributed ledgers [..] in relation to the transaction or other type of modification to the record stored on the distributed ledger.”; transactions with transaction depth d (confirmation associated with digital record/transaction) corresponds to a depth of one or more transactions (digital records (transactions) corresponding to additional records (transactions)), (Par. (0067) “accepting a transaction as actually existing on the distributed ledgers. The number of confirmations may be dynamically determined, as an increase in the number of confirmations required potentially causes a proportional decrease in overall transaction processing speed, especially where a sequential series of transactions relating to the same or similar”; transactions have a transaction depth d that corresponds to a depth of one or more tractions ( transaction with number of confirmation relating to the same or similar transaction in a sequential series of transactions)), (Par. (0091) “Corresponding transactions may be effected on the distributed ledgers to correspondingly create / spend virtual tokens, establishing new chains or ending existing chains in accordance with conversation processes / logical conditions (e.g., conversation rate, pre-conditions, bonuses applied”; transactions have a transaction depth d that corresponds to a depth of the one or more transactions (corresponding transactions with confirmations)), (Par. (00127) “the grouping of transactions as sequential entries may be determined on a dynamic basis depending on the current load of the infrastructure. The current load may be measured indirectly, for example, by tracking a propagation speed / confirmation transaction have a transaction depth d that corresponds to a depth of the one or more transactions (transaction are grouped based on confirmations))

and the proof of blockchain storage reward is set according to the transaction depth d such that the larger the transaction depth d the greater the reward (Par. (0059) “transactions may be provided in encoded formats whereby the system may extract details relating to qualifying spend and/or other activities and rewards provisioning logical conditions and operators may be utilized to either generate corresponding new virtual tokens on the distributed ledger or facilitate a transfer or otherwise cause a transaction to be posted on the distributed ledger..”; the proof of blockchain storage reward (rewards corresponding to transaction of distributed ledger)), (Par. (0082) “The platform may thus provide a mechanism (e.g., built-in) for Blockchain ledgers to provide write only and tamper-proof (or tamper resistant) storage of events, records, transactions, information, credits, etc”; proof of blockchain storage reward (proof associated with blockchain ledger and credits)), (Par. (00149) “a transaction value of the data payloads, wherein data payloads having greater transaction values have proportionally increased variable confirmation requirements. For example, the confirmation requirement may be increased for transactions where a larger amount of credit is the subject of a transaction (e.g., redeeming for a round- the-world trip), relative to transactions where a lower amount of credit is the subject of the transaction (e.g., redeeming to get a $10 gas card).”; larger the transaction depth ( greater transaction values with increased confirmations) the greater the reward (larger amount is credited such as round-trip around the world versus $10 gas card)), (Par. (00154-00155) “the transaction triggers both a payment (debit at 1.2 of the customer's account of the dollar value), and a provisioning of reward currency under 1.4-1.9, where credits are transferred from a merchant's reward account to the customer's reward account. [..]  a user may spend $100 at a merchant. Based on the use case of FIG. 6, the payment may trigger a reward to be earned (e.g., set at a predefined rate of 1 point per $100 spent). The merchant may be set up such that the merchant's payment terminals and/or the merchant is a node maintaining a distributed ledger. [..]the merchant's payment terminal sending an instruction to the interface layer to credit the user's account with 1 point. The interface layer interprets this instruction, and matches the transaction data to trigger a reward by initiating a blockchain function call (encoding and/or encapsulating the instructions such that a corresponding blockchain record can be created).”; the greater the reward ( transaction triggers a reward based on payment))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Ortiz within he teachings of Bohli to include the transaction depth is the number of blocks or confirmations after the selected transaction, the one or more selected blockchain transactions have a transaction depth d that corresponds to a depth of the one or more transactions in the blockchain, and the proof of blockchain storage reward is set according to the transaction depth d such that the larger the transaction depth d the greater the reward because of the analogous concept of reward based or incentivized blockchain verification system. Ortiz includes a process in which the transaction depth is a number of confirmations associated with the transaction. This is significant because by determining the depth of a transaction based on its confirmations it creates a level of confidence and trust for users conducting 
However Bohli and Ortiz do not explicitly teach sending the proof of blockchain storage transaction to one or more storage nodes on the blockchain network.
	Wherein Androulaki teaches sending the proof of blockchain storage transaction to one or more storage nodes on the blockchain network. (Par. (0016) “Each of the nodes is configured to transmit, receive and store data.”; sending the proof of blockchain storage transaction to one or more [..] nodes ( each of the nodes configured to transmit [..] receive [..] data)), (Par. (0034) “The proof of a node having correctly crawled, acquired, stored (and also retrieved, see below) data can be secured cryptographically.”; proof of blockchain storage transaction ( proof of a node having correctly [..] stored) correlating to data), (Par. (0036) “Retrieving data stored on the sending the proof to one or more nodes (retrieving the data [..] on the nodes [..] to enable the proof of storage))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Androulaki within the teachings of Bohli and Ortiz to include sending the proof of blockchain storage transaction to one or more storage nodes on the blockchain network because of the analogous concept of handling large number of transactions in a blockchain network and storing transactions that are verified with a proof of storage to multiple nodes in a system. Androulaki includes a process of sending the proof of blockchain storage transactions to one or more storage nodes on the blockchain network. This is significant because by sending the proof of storage participants and users in the blockchain network can be assured that the accurate transaction was correctly stored. This eliminates risk from illegitimate storage nodes that are impersonating or providing invalid results of transactions stored. This also allows the system to be able to store large transactions and prove to multiple nodes that they are storing portions of the transactions as well as not making all the nodes store the large transactions. This proves important in areas such as Bitcoin and cryptocurrency when dealing with financial payments an in return promotes users to storing more and more transactions.
The motivation to combine these references is by sending the proof of storage to multiple nodes in the network the system is maintained with high integrity and credibility because the user is assured and results are confirmed that the transaction or corresponding with a proof of authenticity and that nodes are properly storing the corrected transactions. This leads to storage nodes to be encouraged to store 



Regarding Dependent Claim 3 (Original), the combination of Bohli, Ortiz and Androulaki teach the method of claim 1, Bohli further teaches the computer-implemented method according to claim 1, wherein the one or more blockchain transactions are selected from the blockchain at random. (Par. (0022) “For the specific selection of the blocks, the coinbase transaction can then be used in a pseudo-random function to generate random index numbers that select the pieces of the blockchain that will be stored. The pseudo-random function ensures by statistical probability that the entire blockchain will be stored”; blockchain transactions selected at random (generate random index numbers that select the pieces of the blockchain)), (Par. (0104) “a reasonable approach is to challenge a random selection of blocks of the blockchain such that the response can only be computed if these blocks are presented”; random selection of blocks))

Regarding Dependent Claim 4 (Original), the combination of Bohli, Ortiz and Androulaki teach the method of claim 1, Bohli further teaches the computer-implemented method according to claim 1, wherein a list of blockchain transactions is selected from the blockchain. (Par. (0063) “a block template (cf. FIG. 4) that contains the following fields: previous block hash, block height, list of block template consisting of list of transactions)), (Par. (0022) “the values or identifiers can be selected to ensure that the entire blockchain will be stored through the individual parts that are stored by the mining nodes. One embodiment is to base the selection on a seed placed in a special transaction that rewards the miner of a new block, referred to herein as a coinbase transaction. The seed should remain constant for an interval of time to prevent frequent changes in the storage of the miner (and therefore unnecessary overhead in the I/O and communication overhead of the miner). For the specific selection of the blocks, the coinbase transaction can then be used in a pseudo-random function to generate random index numbers that select the pieces of the blockchain that will be stored”; block with transactions selected)), (Par. (0065) “the worker constructs the corresponding block header (cf. FIG. 3), appends it to the full corresponding block (including all transactions), serializes the result, and submits the serialized block along with his worker ID back to the pool operator.”; block with list of all transactions is submitted))


Regarding Dependent Claim 5 (Original), the combination of Bohli, Ortiz and Androulaki teach the method of claim 1, Bohli further teaches the computer-implemented method according to claim 1, wherein the one or more transactions are selected from one or more blocks which have received a plurality of confirmations on the blockchain. (Par. (0066) “the pool operator here fixes all the transactions to be confirmed in the PoW excluding the coinbase transaction. The plurality of confirmations on the blockchain (all the transactions to be confirmed))

Regarding Dependent Claim 6 (Original), the combination of Bohli and Androulaki teach the method of claim 1, Bohli further teaches the computer-implemented method according to claim 1, wherein the proof of blockchain storage transaction includes data associated with a newly mined block which is to be stored on the blockchain. (Par.  (0036) “The first step in the process of mining a new block is thus to first find a valid sequence of transactions. The effort to find a valid sequence of transactions is about 2.sup.Δ−1 invocations. Given that a valid sequence of transactions T* is found, the second phase in the solution finding process is initiated.”; newly mined block (mining a new block)), (Par. (0030-0031) “In order to make the PoS globally verifiable, an embodiment adds the amount of data stored by the miner shard, and the PoS into the block. In other words, the PoW now requires to solve a puzzle of the following form: HashFunction (Bl; T; t; PoS; nonce), wherein the shard is included in the PoS. Finally mining of the block, i.e., searching for a nonce”; proof of blockchain storage (PoS) associated with newly mined block (miner/ mining of the block)), (Par. (0048) “a method for mining blocks in a blockchain with guaranteed storage of the blockchain comprises the steps of: [0049] 1) Storing a part of the full blockchain at each mining node in order for a respective miner to be able to mine a new block. [0050] 2) Executing a PoS of the blockchain during mining a new block. [0051] 3) Binding the newly mined block correlating to storage on blockchain))


Regarding Dependent Claim 7 (Original), the combination of Bohli, Ortiz and Androulaki teach the method of claim 1, Bohli further teaches the computer-implemented method according to claim 6, wherein the data associated with the newly mined block is block header data of the newly mined block. (Par. (0056) “miners must find a block header that represents the solution of a PoW, i.e., when hashed, the result fulfills a certain criterion; for instance, it must be below a given target value (informally H(blockheader)≤target.) If such a block header is found, miners then include it (as well as the additional fields) in a new block thus allowing any entity to verify the PoW.”; miner including block header/ additional fields (data associated with) in a new block (newly minded block)))


Regarding Dependent Claim 10 (Original), the combination of Bohli, Ortiz and Androulaki teach the method of claim 1, Bohli further teaches the computer-implemented method according to claim 6,wherein the proof of blockchain storage transaction includes one of. 
a cryptographic function of data associated with the one or more selected blockchain transactions; and (Par. (0040-0042) “Assuming a cryptographically secure hash function, this ensures that a miner has to compute the nonces exactly in this order. cryptographic function (cryptographic secure hash function) associated with one or more blockchain transactions) that are selected.)
a cryptographic function of data associated with a newly mined block combined with data associated with the one or more selected blockchain transactions.

Regarding Dependent Claim 11 (Original), the combination of Bohli, Ortiz and Androulaki teach the method of claim 1, Bohli does not teach the computer-implemented method according to claim 1, wherein the proof of blockchain storage transaction includes one or more blockchain network addresses associated with the one or more storage nodes on the blockchain network.
Wherein Androulaki teaches the computer-implemented method according to claim 1, wherein the proof of blockchain storage transaction includes one or more blockchain network addresses associated with the one or more storage nodes on the blockchain network. (Par. (0036) “Retrieving data stored on the nodes proof of blockchain storage (proof of storage)), (Par. (0026-0027) “to crawling the data subsets, the present methods may further comprise a step of assigning S10 addresses to each active node (i.e., a node that shall later trigger crawling operations). Each of the assigned addresses is a reference to some digital resource (like a Uniform Resource Locator or URL). [..] The addresses are preferably provided by the system itself (i.e., by one or more other nodes of the system). The addresses may for instance include URL or Internet Protocol (IP) addresses. An address may, for example, correspond to an HTML page, which links to other HTML pages. Thus, an address may correspond to a subgraph of a data corpus graph (e.g., the Internet corpus graph). The data corpus graph is the graph of the data to be crawled and acquired. Thus, providing addresses to the nodes”; network addresses (IP addresses) associated with one or more storage nodes (active nodes/nodes))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Androulaki within the teachings of Bohli and Ortiz for the reasons discussed in independent claim 1 stated above.  

Regarding Dependent Claim 16 (Currently Amended), the combination of Bohli, Ortiz and Androulaki teach the method of claim 1, Bohli further teaches the computer-implemented method according to claim 1, wherein, upon receipt of the proof of blockchain storage transaction, the one or more storage nodes access the one or more selected blockchain transactions stored on their node and use the one or more selected blockchain transactions to unlock the reward.  (Par. upon receipt of the proof of blockchain storage transaction (PoS in block being accepted)). (Par. (0048-0052) “Executing a PoS of the blockchain during mining a new block. [0051] 3) Binding the mining to the stored data to enforce storage of different parts by each miner. [0052] 4) Verifying the PoS before accepting the new block into the blockchain.”; receipt of the proof of blockchain storage transaction (accepted block with correlating PoS)), (Par. (0096-0097) “his is captured, according to an embodiment, by requiring each worker to store at least parts of the blockchain data in its local memory in order to produce a possible PoW solution. The beauty behind this approach is that it couples the notion of blockchain data storage with the well-incentivized PoW mining process and as such offers an inherent incentive for workers to continuously support the system by storing parts of the blockchain. [..] To capture the notion of storage, the common concept of knowledge extractors is adopted. A knowledge extractor algorithm custom-character is given access to an algorithm A, represented by custom-character.sup.A. Note that this access is non-black-box, e.g., custom-character is allowed to rewind A. It is important to stress that both, custom-character and A, have only access to the state of A, i.e. no external inputs are allowed.”; workers given access transaction stored on node)), (Par. (0107) “The first part preserves the PoW property while the second part ensures that the worker needs to have access to the file. Moreover, as sol is not predictable (otherwise this would contradict the soundness of the PoW), the same holds one or more storage nodes (workers) given access)), (Par. (0061) “blockchains are populated by mining pools that offer a profitable alternative for individual workers to contribute their computing resources and to split the reward    [..] a share is assigned to those workers that provide a block header that scores a difficulty level between the pools difficulty level and the currency's difficulty level. The main purpose of these block headers is to show that the worker is contributing with a certain amount of processing power”; workers correlating to participants or nodes on blockchain)), (Par. (0056) “If such a block header is found, miners then include it (as well as the additional fields) in a new block thus allowing any entity to verify the PoW. Upon successfully generating a block, a miner is granted a monetary reward (i.e., in the form of a coinbase transaction).”; to unlock the reward (a miner is granted a monetary reward)).


Regarding Dependent Claim 17 (Original), the combination of Bohli, Ortiz and Androulaki teach the method of claim 1, Bohli further teaches the computer-implemented method according to claim 16, wherein the reward is unlocked by calculating one of: (Par. (0056) “If such a block header is found, miners then include it (as well as the additional fields) in a new block thus allowing any entity to verify the PoW. Upon successfully generating a block, a miner is granted a monetary reward (i.e., in the form of a coinbase transaction).”; the reward is unlocked (a miner is granted a monetary reward)).
a cryptographic function of data associated with the one or more selected blockchain transactions; and  (Par. (0040) “the reward or verification can be conditioned on the index of the nonce being revealed in the solution as well. In the following, let nonce* denote a fitting nonce, i.e., being a value such that: HashFunction(Bl,CB, PoS,T*,t,nonce*)<2δ. [..]  The PoS is included in the block header and verified by all full nodes before being accepted”; cryptographic function of data (Hash function) associated with blockchain transaction (block header verified by all full nodes)), (Par. (0021) “The block rewards for the individual miners could be based on a size of the PoS.”; reward based on calculated size of proof of blockchain storage (PoS)), (Par. (0029) “The PoS is therefore a short fingerprint of the data that is selected by the challenge. The fingerprint can be computed by an XOR operation or using a hash function.”; PoS correlating to cryptographic function (hash function))
a cryptographic function of data associated with a newly mined block combined with data associated with the one or more selected blockchain transactions.


Regarding Dependent Claim 18 (Original), the combination of Bohli, Ortiz and Androulaki teach the method of claim 1, Bohli further teaches a computer readable storage medium comprising computer-executable instructions which, when executed, configure one or more processors to perform the method of claim 1. (Par. (0022) “FIG. 1 schematically depicts a miner which comprises at least one mining node (shown diagrammatically in the dashed box) having one or more computer processors with memory executed to perform)), (Par. (0117) “A preferred strategy is for the worker is to have the shard loaded in RAM in order to minimize memory access overhead (from the network or from disk). By the system ensuring independent shards, it is ensured that each worker stores a different shard.”; computer readable storage medium (RAM)), (Par. (0095) “A worker is modelled as a machine that comprises one or several processing units and one local memory. That is, a worker can fetch data and store data to the local memory and can process data units [..] ., storage and exponentiation-optimized machinery).)

Regarding Dependent Claim 19 (Original), the combination of Bohli, Ortiz and Androulaki teach the method of claim 1, Bohli further teaches an electronic device comprising: an interface device; (Par. (0018) “The availability of a robust blockchain brings benefits to systems that perform transactions over a computer network, such as banking, or devices in the Internet of Things.”; electronic device (devices on computer network))
one or more processor(s) coupled to the interface device; and (Par. (0022) “a miner which comprises at least one mining node (shown diagrammatically in the dashed box) having one or more computer processors”; processor) 
a memory coupled to the one or more processor(s), the memory having stored thereon computer executable instructions which, when executed, configure the one or more processor(s) to perform the method of claim 1. ((Par. (0022) “FIG. 1 schematically depicts a miner which comprises at least one mining node processors with memory executed to perform)), Par. (0095) “A worker is modelled as a machine that comprises one or several processing units and one local memory. That is, a worker can fetch data and store data to the local memory and can process data units [..] ., storage and exponentiation-optimized machinery)”)


Regarding Dependent Claim 20 (Original), the combination of Bohli, Ortiz and Androulaki teach the method of claim 1, Bohli further teaches a node of a blockchain network, the node configured to perform the method of claim 1. (Par. (0022) “each mining node selects part of the data of the blockchain that needs to be stored by that miner. This part is denoted by shard in the following. Preferably, the shard is selected by a value and/or identifier that is unique to the mining node. In this manner, the values or identifiers can be selected to ensure that the entire blockchain will be stored through the individual parts that are stored by the mining nodes.”; node in a blockchain network (mining node in blockchain))

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohli et al. (U.S Pub. No. 20180336552, hereinafter referred to as “Bohli”), Ortiz et al. (WO Pub. No. 2017136956, hereinafter referred to as “Ortiz”) and Androulaki et al. (U.S Pub. No. 20160358169, hereinafter referred to as “Androulaki”) in further view of Fuller et al. (U.S Pub. No. 20180276597, hereinafter referred to as “Fuller”)

Regarding Dependent Claim 8 (Original), the combination of Bohli, Ortiz and Androulaki do not explicitly teach the computer-implemented method according to claim 6, wherein the data associated with a newly mined block is combined with data associated with the one or more blockchain transactions selected from the blockchain.
Wherein Fuller teaches the computer-implemented method according to claim 6, wherein the data associated with a newly mined block is combined with data associated with the one or more blockchain transactions selected from the blockchain. (Par. (0069) “the miner devices 430, 432, 434 can function as the validation component 320 and/or mining component 330    [..]the miner devices 430, 432, 434 can produce or otherwise maintain a blockchain ledger 340 that can include one or more blocks containing supply chain transaction records for respective transactions between points on the supply chain”; newly mined block (mining device corresponding to mining component that produces one or more blocks)), (Par. (0080) “the new block can be added (e.g., by the miner component 510) to the corresponding blockchain ledger 340. The transaction can then be classified as settled, and the settlement status of the transaction can be broadcast”; newly mined block (new block added by miner component that corresponds to transaction of blockchain), (Par. (0083) “data obtained [..] to the validation component 320, which can generate a set of information for the transaction in combination with the mining component 330 for entry in the blockchain ledger”; data associated with transaction combined with newly mined block (mining component with new blocks))

The motivation to combine these references is because by combining the newly mined node with the selected transaction the user can identify valid transaction by being able to look at the block header with data on the selected transaction. This leads to a prevention of tampered or compromised storage nodes storing newly mined blocks and allows miner nodes at the time they have newly mined blocks to be able to store right away because of the data combined from the transactions. This in return maintains the integrity of the network as a whole.

Regarding Dependent Claim 9 (Original), the combination of Bohli, Ortiz and Androulaki teach the method of claim 1, Bohli further teaches the computer-implemented method according to claim 8, wherein the data associated with the newly mined block is combined with the data associated with the one or more blockchain transactions selected from the blockchain by an XOR operation or concatenation. (Par. (0029) “The PoS is therefore a short fingerprint of the data that is selected by the challenge. The fingerprint can be computed by an XOR operation or using a hash function. In an advantageously simple embodiment, the nonce could be the challenge and the response just one particular block of the stored data that is selected by the nonce.”; by an XOR operation (proof of storage (PoS) and selection process corresponding to XOR operation))


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohli et al. (U.S Pub. No. 20180336552, hereinafter referred to as “Bohli”), Ortiz et al. (WO Pub. No. 2017136956, hereinafter referred to as “Ortiz”) and Androulaki et al. (U.S Pub. No. 20160358169, hereinafter referred to as “Androulaki”) in further view of Dowding et al. (U.S Pub. No. 20180253702, hereinafter referred to as “Dowding”)


Regarding Dependent Claim 12 (Original), the combination of Bohli, Ortiz and Androulaki do not explicitly teach the computer-implemented method according to claim 11, wherein the one or more blockchain network addresses associated with the one or 
Wherein Dowding teaches the computer-implemented method according to claim 11, wherein the one or more blockchain network addresses associated with the one or more storage nodes on the blockchain network are certified blockchain network addresses, certification being achieved via a private key share scheme. (Par.  (0030) “The network needs to be able to create a confidential ledger that can still be referenced and confirmed by users transacting with each other.”; certified network), (Par. (0074) “nodes or parties or other nodes or parties in the network. In addition, a data set applied to the unique address is given a classification of “end” to mark the end of a fractal branch or “last” to mark a last transaction posted in a period so that the completeness of the data structure and addresses are communicated and used by any other node in the network to recreate and confirm the completeness of the data structure and unique address without the need to confer with the originating nodes or parties or other nodes or parties in the network. This method further comprises hash-linking a data address to a hash of any prior utilized address in a structured or unstructured way which is referenced in the data address data such that when it is communicated to the network of multiple nodes for multiple parties, any node recreates and validates the hash link to verify the consistency of the originating nodes”; network correlating to addresses that are certified (verified) with storage nodes (nodes)), (Par. “Claims”; “sharing the first private key encrypted hash with the second node; (f) sharing the second private key encrypted hash with the first node; (g) generating in the first node delivery contra-transaction data for the transaction, which delivery contra-private key sharing scheme ( sharing of first and second private keys)), (Par. (0075) “Across the network, two originating nodes generate distinct and unique private key encrypted hashes, whereby the hashes are created from a set of transaction data fields and transacting node identity is shared and recorded by the originating nodes”; private key sharing scheme ( unique private key is shared with nodes))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Dowding within the teachings of Bohli, Ortiz and Androulaki to include one or more blockchain network addresses associated with the one or more storage nodes on the blockchain network are certified blockchain network addresses, certification being achieved via a private key share scheme because of the analogous concept of handling large number of transactions in a blockchain network and storing transactions that are verified with a proof of storage to multiple nodes in a system. Dowding includes a process that associated the network address with the storage nodes that are on a certified network and implements a private key share scheme. This is significant because by implementing a certified network users that are not registered or unauthorized will not be able to access the storage. This allows the network to be protected from harmful entities attempting to impersonate or modify the storage of transactions. By associating the network address with the storage nodes on certified network participants in the blockchain system will be able to identify the correlating user with the correct and authenticated network address. This provides clarity to the system. 


Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohli et al. (U.S Pub. No. 20180336552, hereinafter referred to as “Bohli”), Ortiz et al. (WO Pub. No. 2017136956, hereinafter referred to as “Ortiz”) and Androulaki et al. (U.S Pub. No. 20160358169, hereinafter referred to as “Androulaki”) in further view of Ebrahimi et al. (U.S Pub. No. 20170257358, hereinafter referred to as “Ebrahimi”)

Regarding Dependent Claim 13 (Original), the combination of Bohli, Ortiz and Androulaki teach the method of claim 1, Bohli further teaches and the proof of blockchain storage transaction (Par. (0021) “a method for storing blockchain data with a PoS and verifying transactions using the stored blockchain data comprises selecting the blockchain data to store, conducting a proof of storage, and using a mining approach in line with the stored data and the PoS. The block rewards for the individual proof of blockchain storage transactions (PoS correlating to blockchain transaction)), (Par. (0020) “By integrating a PoS of a part of the blockchain into a mined block, the storage redundancy is continuously verified by miners before a new block can be accepted.”; proof of blockchain storage transaction being sent to one or more nodes (PoS of blockchain being accepted))
However Bohli and Androulaki do not explicitly teach The computer-implemented method according to claim 1, further comprising generating a challenge prefix which includes identification numbers for the one or more selected blockchain transactions and wherein the challenge prefix …… are sent to the one or more storage nodes on the blockchain network.
Wherein Ebrahimi teaches the computer-implemented method according to claim 1, further comprising generating a challenge prefix which includes identification numbers for the one or more selected blockchain transactions and (Par. (0105) “challenge data is generated by the device 11, including at least one of the shared-string, session ID, user ID, etc. generally, the session ID and the shared-string is digitally signed using the private key of the user to prove that the second device 11 generated the request,”; challenge includes identification number (user ID)), (Par. (0037) “In embodiments, the blockchain technology can be used by several integrated systems for purposes other than currency transactions, such as for identity management. There are various implementations of the blockchain beyond what is used in Bitcoin, including but not limited to Ethereum and Hyperledger.”; corresponding to one or more selected blockchain transactions))
 wherein the challenge prefix …… are sent to the one or more storage nodes on the blockchain network. (Par. (0041) “can send a notification/challenge (e.g., a secure notification), wherein the challenge looks for a response confirming the user, and the challenge also confirms that the user authorizes the current transaction.”; sending the challenge prefix (challenge associated with ID) to one or more storage nodes on blockchain (to blockchain user that authorizes the transaction)), (Par. (0053) “to the blockchain is for registration and/or validation of the original, raw data only. The user 5 is expected to securely hold onto that data (e.g., through encryption) and only share it when the user chooses to.”; one or more storage nodes (user in blockchain storing (holding) data)), (Par. (0110) “the challenge response is delivered to the first device 310 of user 5.”; challenge prefix (challenge) is sent to one or more storage nodes (delivered to the first device of the user))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Ebrahimi within the teachings of Bohli, Ortiz and Androulaki to include comprising generating a challenge prefix which includes identification numbers for the one or more selected blockchain transactions and wherein the challenge prefix that are sent to the one or more storage nodes on the blockchain network because of the analogous concept of handling large number of transactions in a blockchain network and storing transactions that are verified with a proof of storage to multiple nodes in a system. Ebrahimi includes the use of a challenge prefix that comprises of an identification number correlating to one or more selected blockchain transactions as well as sending the challenge prefix to the storage nodes in the blockchain network. This is significant because by implementing a challenge prefix with 
The motivation for combining these reference is because by implementing an identification number associated with the challenge and sending the challenge to multiple storage nodes the user or miner nodes can confirm transactions stored more effectively and efficiently in relation to proof of storage and the challenging and verification process would be even more securely protected from entities attempting to impersonate and modify financial transactions with forged identification. This in return promotes high credibility and allows users in the blockchain network to securely communicate and store data without concern on illegitimacy or compromise 



Regarding Dependent Claim 14 (Original), the combination of Bohli, Ortiz and Androulaki teach the method of claim 1, Bohli further teaches the computer-implemented method according to claim 13, wherein a random oracle is used ……. and a cryptographic function of data associated with the one or more selected blockchain transactions or a cryptographic function of data associated with a newly mined block combined with data associated with the one or more selected blockchain transactions. (Par.  (0090-0093) “PoW system in the random random oracle is used (random oracle model (ROM)) and a cryptographic function (hash values/function) with blockchain transactions)), (Par. (0096) “PoW mining is strongly incentivized by monetary rewards. However, the aforementioned model, which captures existing PoW-based blockchains, gives no direct incentives to store the blockchain data. While the blockchain data may be necessary to verify solutions, it is not required to produce possible solutions. That is, workers are only required to invest the necessary amount of computing power to solve the underlying cryptographic puzzle within their dedicated mining pools [..] PoW mining process and as such offers an inherent incentive for workers to continuously support the system by storing parts of the blockchain.”; newly mined block (mining process of blockchain))
However Bohli and Androulaki do not explicitly teach to generate the challenge prefix.
Wherein Ebrahimi teaches to generate the challenge prefix (Par. (0105) “challenge data is generated by the device 11, including at least one of the shared-string, session ID, user ID, etc. generally, the session ID and the shared-string is digitally signed using the private key of the user to prove that the second device 11 challenge includes identification number (user ID)), (Par. (0037) “In embodiments, the blockchain technology can be used by several integrated systems for purposes other than currency transactions, such as for identity management. There are various implementations of the blockchain beyond what is used in Bitcoin, including but not limited to Ethereum and Hyperledger.”; corresponding to one or more selected blockchain transactions))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Ebrahimi to the teachings of Bohli and Androulaki for the reasons stated in dependent claim 13. 


Regarding Dependent Claim 15 (Original), the combination of Bohli, Ortiz and Androulaki do not explicitly teach the computer-implemented method according to claim 13, wherein the challenge prefix is accompanied with a digital signature for integrity and authentication or a challenge prefix message is sent in a non-transaction field.
Wherein Ebrahimi teaches the computer-implemented method according to claim 13, wherein the challenge prefix is accompanied with a digital signature for integrity and authentication or a challenge prefix message is sent in a non-transaction field. (Par. (0008) “generating a challenge envelope of data including a shared-string generated by the second device, a first digital signature of a hash of the shared-string and a user ID using a private key of the user.”; challenge with signature), (Par. (0060) “a blockchain to ensure the integrity of the data embedded within, in accordance with one embodiment of the present disclosure”; integrity), (Par. (0076) “a digital signature corresponding to challenge for integrity and authentication (trustworthy and verification))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Ebrahimi within the teachings of Bohli, Ortiz and Androulaki for the reasons discussed in dependent claim 13 stated above.

Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

WRIGHT; Craig Steven (U.S Pub. No. 20190066065) “METHODS AND SYSTEMS FOR THE EFFICIENT TRANSFER OF ENTITIES ON A BLOCKCHAIN”. Considered this reference because it had a similar assignee and described the use of a blockchain network and the use of cryptocurrency that is to be verified and authenticated with multiple nodes/users.

Smith; Jonathan (U.S Pub. No. 20170317997) “METHODS AND SYSTEMS OF PROVIDING VERIFICATION OF THE IDENTITY OF A DIGITAL ENTITY USING A CENTRALIZED OR DISTRIBUTED LEDGER”. Considered this application because it relates to the challenge and response protocol that includes an identification to be used in the verification process of the blockchain network. 

Wright; Craig Steven (U.S Pub.  No. 20190043048) “TOKENISATION METHOD AND SYSTEM FOR IMPLEMENTING EXCHANGES ON A BLOCKCHAIN”. Considered this application because it addressed the use of Bitcoin and determining a form of reward or payment that coincides to a transaction or investment stored.




Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.A.H./           Examiner, Art Unit 2497                                                                                                                                                                                             
	/Jeremy S Duffield/            Primary Examiner, Art Unit 2498